10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case, 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 1 of 35

 

ORIGINAL

TERRY LOUIS CARTER Lo
P.O. Box 70047 Vireo ropa |
Overport, Durban 4067 ____ RECEIVED ___ COPY f
KZN Province, ZAF

° . {
Phone Number: 011-27-63-316-3964 onl 15 2019 |
Fax Number: — 1-888-355-9313 CLERK Ug. DISTRICT COURT
Email: cruiser184 @hotmail.com sy DISTRI season |

Te

 

 

Plaintiff
In Propria Persona

UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
TERRY LOUIS CARTER, ) CASENO:  cy-19-4719-PHXIT
Plaintiff, )  COMLAINT FOR DAMAGES;
) DECLARATORY AND
Vs. ) INJUNCTIVE RELIEF
)
KNIGHT TRANSPORTATION, INC; )  [18U,S.C. § 1961(1), § 1962, § 1964(a)
KNIGHT REFRIGERATED, LLC (a ) and (c); and 28 U.S.C. § 1331]
subsidiary of KNIGHT )
TRANSPORTATION, INC.); SWIFT )
TRANSPORTATION CO. OF iy DEMAND FOR JURY TRIAL
ARIZONA, LLC; RICHARD )
STOCKING; SHANNON MARTINSON; _ )
AND STEVE HELENSKI, )
) i)
Defendants. )

 

Plaintiff Terry Louis Carter (“Plaintiff”), complains and alleges the following:
nO JURISDICTION & VENUE

Ay
. ,

1. This Court has jurisdiction over this action to enjoin the Defendants (and each
of them), and for the recovery of money damages pursuant to Title 18 of the United States
Code (U.S.C.), Section (§) 1964(a) and (c); and 28 U.S.C. § 1331 and § 1332(a), (c).

2. Venue is proper in the Phoenix Division of the Federal District Court for
Arizona pursuant to 28 U.S.C. § 82, based upon both Defendant KNIGHT and Defendant
SWIFT’s established principal corporate residence; and their administrative operations

headquarters being centrally located within said District Court’s Phoenix Division.

Page 1 of 35

 

 
10
1
12
13
44
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 2 of 35

INTRODUCTION

3. This is a lawful private right of action substantively permitted under the
provisions of § 1964(c) of Title 18 of the U.S.C.; and § § 1332(a), (c) of Title 28, of the
U.S.C. to enjoin (as prescribed by 18 U.S.C. § 1964(a)) future and to seek compensation
for damages for current and past unlawful conduct hereinafter alleged against Defendants
Knight Transportation, Inc.,; Knight Refrigerated, LLC (hereinafter Defendant KNIGHT
REFIGERATED); Swift Transportation Co. of Arizona, LLC (hereinafter “Defendant
SWIFT” or “SWIFT”), Richard Stocking, Terminal/Driver Manager Supervisor
(hereinafter “Defendant STOCKING”), Shannon Martinson, Regional Human Resources
Leader (hereinafter “Defendant MARTINSON’”), and Steve Helenski, Driver Manager
(DM) (hereinafter “Defendant HELENSKI”), inter alia, associated in fact (as prescribed

by 18 U.S.C. § 1964(c)), for (a) allegedly engaging in a pattern of racketeering activities

against Plaintiff, by and/or through the usage of mail and/or wire services in the pursuit

and/or support of their interstate commerce operations for the ultimate purpose of the
establishment of the enterprise known as Knight-Swift Transportation Holdings, Inc.
(hereinafter “Knight-Swift’); and (b) in further pursuit thereof, allegedly conspiring to
violate Washington State law.

4. As more particularly alleged in COUNT 1 through COUNT 3 of the within
Cause of Action (beginning at p. 6, infra), it is alleged that Defendant KNIGHT |
REFIGERATED and Defendant SWIFT have conspired to violate the substantive
provisions of the Racketeer Influenced and Corrupt Organizations Act (RICO) (codified
under 18 U.S.C. § 1962), through the commission of two or more acts in a pattern of
racketeering activity (as defined in 18 U.S.C. § 1961(1)(B) and (5)) by or under the
direction of their executive, administrative or other professional managers and supervisory
personnel, associated in fact (inclusive of said Defendants’ co-defendants herein [and
otherwise in compliance with or the support of said Defendant KNIGHT REFIGERATED

and Defendant SWIFT’s shippers, receivers and/or other goods consignees’ alleged

Page 2 of 35

 

 
10

14

12

13

14

15

16

17

18

19°

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 3 of 35

unlawful activities, in furtherance of the transportation of goods in interstate and/or
foreign commerce]), who maintains an interest in, and/or participates in said enterprise
(as defined by 18 U.S.C. § 1961(4)), in which it is further alleged that Defendant KNIGHT
REFIGERATED and Defendant SWIFT have fashioned or formed and/or permitted the
union of to exist that poses a threat of continued criminal activity affecting interstate
and/or foreign commerce; and it is further alleged that in pursuit of which said Defendants
routinely violate Washington State laws.

5. Accordingly, and consistent with the demand for jury trial (infra), Plaintiff
seeks from the Court (a) a declaration of the rights of the parties; (b) to enjoin and restrain
the Defendants from future violations of (i) the RICO statutes (18 U.S.C. § 1961 et seq.),
and (ii) Washington State Laws; and (c) joint and several liability for an award for actual,
compensatory, exemplary/punitive, and statutory damages, from the Defendants (and each
of them) for alleged conspiratorial and other evidential past and ongoing unlawful activity.

THE PARTIES

6. Plaintiff, TERRY LOUIS CARTER, was a State of Washington (Washington)
resident employed as a Washington State worker under Washington States’ commercial
driver license issuing and operating authority as an Over-The-Road (OTR) truck driver
from on or about July 12, 2009 to on or about September 23, 2009, for Defendant
KNIGHT REFIGERATED, based out of KNIGHT REFIGERATED’s Idaho Falls, Idaho
terminal; and from November 26, 2012 through May 23, 2013, an OTR truck driver truck
driver for Defendant SWIFT, based out of SWIFT’s Dry Van Division in Sumner,
Washington. | |

7. Plaintiff is informed and believes and thereupon alleges that at all relevant
times, between the dates set forth in paragraph 6 (supra), Plaintiff spent virtually every
day of the month in the truck assigned to him by (a) Defendant KNIGHT
REFIGERATED, either on dispatched OTR pickup or delivery assignments, or on hold

or layover status; and (b) driving routes to and/or from Washington, and/or through

Page 3 of 35

 

 
10.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 4 of 35

Washington to other States for Defendant SWIFT (apart from a period of 2 weeks between
January 30, 2013 and February 12, 2013, while on an approved unpaid personal family
leave). Much of Plaintiff's work involved transporting goods in interstate: commerce
operations for the Defendants. |

8. Plaintiff is informed and believes and thereupon alleges that Defendant
KNIGHT REFIGERATED (whose principally engaged in the business of trucking and
the transporting of refrigerated goods) is a multi-Million-dollar subsidiary of Defendant
KNIGHT TRANSPORTATION, INC. (collectively herein, “Defendant KNIGHT”), and
is incorporated in Arizona and overseen by the same core group of executives employed
by Defendant KNIGHT TRANSPORTATION,. INC.; both of whose principal
administrative headquarters is located at 20002 N. 19" Avenue, Phoenix, AZ 85027-4250.

9. Separate and distinct from the averments of paragraph 7, supra, Plaintiff is
informed and believes and thereupon further alleges that Defendant KNIGHT
REFIGERATED is also an enterprise (as defined by 18 U.S.C. § 1961(4)), which has
recruited thousands of people nationwide to drive combination refrigerated vehicles more
popularly known as reefers; including combination vehicle drivers such as Plaintiff more
referred to as reefer drivers. Plaintiff alleges Defendant KNIGHT REFIGERATED
provides these services to companies throughout the United States of America (USA).

10. Plaintiff is informed and believes and thereupon alleges that Defendant SWIFT
is a multi-Billion-dollar Delaware limited liability company (and subsidiary of Knight-
Swift), with its principal administrative headquarters located at 2200 S. 75 Avenue,
Phoenix, Arizona 85043-7410. Plaintiff further alleges that Defendant SWIFT is
principally engaged in the business of the transport of goods in interstate and foreign
commerce. Plaintiff alleges Defendant SWIFT provides these services to companies
throughout the USA, and Mexico. |

11. Separate and distinct from the averments of paragraph 7, supra, Plaintiff is .

informed and believes and thereupon further alleges that Defendant SWIFT is also an

Page 4 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 5 of 35

enterprise (as defined by 18 U.S.C. § 1961(4)), which employs over 13,000 people
nationwide; including OTR tractor trailer rig drivers, residing in and/or operating from
Washington.

12. Plaintiff is informed and believes and thereupon alleges that Defendant
RICHARD STOCKING, at all relevant times pertinent to the within causes of action
encompassing Defendant SWIFT, managed, directed and controlled the operations of
Defendant SWIFT’s Washington Terminal (inclusive of Defendant SWIFT’s regional
Driver Managers), and sought to aid and did benefit the operations of Defendant SWIFT
(in the course and scope of his employment) by perpetuating the alleged schemes and
other racketeering activities engaged in or the activities of which affected interstate
commerce, with the intent to defraud Plaintiff of his property, as more particularly set
forth hereinafter in this Complaint.

13. Plaintiff is informed and believes and thereupon alleges that Defendant
SHANNON MARTINSON managed, directed and/or controlled all relevant aspects of
Defendant SWIFT’s personnel complaints regarding work and/or personnel monetary
compensation matters at all relevant times alleged by this action material and/or pertinent
to and/or encompassed by the within cause of action in her role as Regional Human
Resources Leader, pursuant to which, it is alleged, Defendant Martinson sought to aid and
did benefit the operations of Defendant SWIFT (in the course and scope of her
employment) by, inter alia, conspiring to perpetuate the alleged schemes and other pattern
of racketeering activities of her co-defendants engaged in or the activities of which
affected interstate commerce, with the aim to mislead Plaintiff regarding his right to the
liquidation of his income property, and to otherwise dissuade and/or forestall Plaintiff
from a timely exercise or investigation of his rights, and such available legal remedies
afforded Plaintiff in pursuit thereof, as more particularly set forth hereinafter in this

Complaint..:

Page 5 of 35

 

 
10

11

12

13

14

15

16

17

18

19
20
21
22
. 23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 6 of 35

_ 14. Plaintiff is informed and believes and thereupon alleges that Defendant
STEVE HELENSKEI, at all relevant times pertinent to the within cause of action
encompassing Defendant SWIFT was a Driver Manager, employed at Defendant
SWIFT’s Washington Terminal. Plaintiff further alleges that Defendant HELENSKI
sought to aid and did benefit the operations of Defendant SWIFT (in the course and scope
of his employment) by, inter alia, conspiring to perpetuate the alleged schemes and other
pattern of racketeering activities engaged in or the activities of which affected interstate
commerce, with the intent to defraud Plaintiff of his property, as more particularly set

forth hereinafter in this Complaint.

FACTUAL ALLEGATIONS
CAUSE OF ACTION
COUNT 1
18 U.S.C. § 1341 and § 1343
(Wire Fraud ~ Generally and Specifically)

15. Plaintiff is informed and believes and thereupon alleges that Defendant
KNIGHT and Defendant SWIFT under the direction of ‘their respective executive, |
administrative or other professional managing and supervisory personnel associated in
fact, conspired to form, formed or permitted through an alleged pattern of unlawful |
activity the routine operation of an unlawful scheme that would defraud Plaintiff of
income and unjustly enrich the Defendants (and each of them), and that by multiple means |
of false or fraudulent pretenses, engaged in a pattern of racketeering activity with the
specific purpose of fulfilling the Defendant’s ambitions to increase their respective
company’s profit margin through an alleged routine unlawful pecuniary withholding of
Plaintiff's earned income property (by way of wire services engaged in or the activities of
which affected interstate commerce): that is, it is alleged the Defendants (and each of

them) failed or refused to provide accurate itemized weekly earnings statements, with the

Page 6 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 7 of 35 -

goal of and willful intent to further said ambition with the consequent accumulation of
such routine unlawful pecuniary withholdings of earned income property for use in
prospective investments and/or purchases to acquire, maintain and/or merge the
unlawfully increased value of its securities and such other holdings and/or those held by
its competitors in the transportation industry, in violation of Title 18 U.S.C. § 1962 to
Plaintiff's detriment.

16. , Plaintiff is informed and believes and thereupon alleges that the Defendants in
accordance with and furtherance of the pursuit of the unlawful pecuniary gains alleged in
paragraph 15 (supra), the Defendants allegedly routinely issued false weekly earnings
statements designed to obfuscate and undermine Plaintiff's substantive and regulatory
income property entitlements (and/or with reckless disregard of same) that were
sustainable by the prescribed responsibilities of the Defendants thereunder. Plaintiff
alleges that by the alleged means of routinely denying the lawful and legitimate right to
such income property derived from the employment activities of Plaintiff while Plaintiff
was engaged in and/or the activities of which affected interstate commerce for the

purposes heretofore alleged to have been unlawfully withheld that the Defendants also

violated the proscriptions of Title 18 U.S.C. § 1962 to Plaintiff's detriment.

17. Plaintiff is informed and believes and thereupon alleges that in furtherance of
the scheme to defraud Plaintiff described in paragraphs 15 and 16 (supra), the Defendants
identified therein routinely violated the substantive provisions of Chapters 49.46 and
49,52 of Title 49 of the Revised Code of the State of Washington (RCW) (e.g., RCW
49.46.090(1), RCW 49.46.130(1), (2)(f) and RCW 49.52.050) and regulatory provisions
of Title 296 of the Washington Administrative Code (WAC) (e.g., WAC 296-126-021,
WAC 296-126-040(1), (2), WAC 296-128-012(2) and WAC 296-131-020(1), (2))
affecting Washington’s substantive and regulatory minimum wage implementing and/or
procedural authorities, with the alleged intent to facilitate through such alleged routine

violations the alleged pattern of racketeering activity therein described by perpetuating

Page 7 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 8 of 35

the alleged unlawful conduct with the intent to disseminate and/or retain those ill-gotten
monetary gains alleged (along with the prospective interest income acquired thereupon)
for such future investments as heretofore alleged with impunity; and/or in avoidance of
any requirement to accept an unabridged accounting thereof, through an alleged scheme
to minimize the otherwise adverse impact thereof by further arranging for and/or routinely
submitting to the occasional class action civil suit with the intent to and for the purpose of
entering into a settlement and release of otherwise viable claims for a small fraction of
the monetary value otherwise gained by such alleged pattern of racketeering activity
aimed at furthering and satisfying the pretense of accountability, to the benefit of the
Defendants and detriment of injured class members generally, and to Plaintiff's detriment
in particular, in violation of Title 18 U.S.C. § 1962.

18. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 to 17 (supra),
the Defendants identified therein willfully failed or refused to provide for the
communication of and to otherwise properly communicate to Plaintiff the occurrences of
all times Plaintiff was otherwise either (a) properly “on duty not-driving”; and/or (b) in
“compensable hold periods” in attendance on their commercial motor vehicle outside the
scope of the Federal Motor Carrier Safety Regulations (FMCSR), including such time (i)
in an “off duty or sleeper berth period” while awaiting a cognizable dispatch, and/or (ii)
during such other safety related down times mandated by the FMCSR, whether delineated
as a “rest break”, or an “off duty or sleeper berth period” during the course of a bona-fide
dispatched assignment) for the purpose of establishing and/or recording the
commencement and duration of prescribed wage entitlements under Washington State law
(including overtime).

19. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 to 17 (supra),

the Defendants identified therein acting through their executive, administrative or other

Page 8 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
ot
20
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 9 of 35

professional managers and supervisory personnel, by and/or through the usage of mail
and/or wire services in interstate commerce as regards Defendant KNIGHT
REFIGERATED on or about twelve (12), and as regards Defendant SWIFT (inclusive of
SWIFT’s co-defendants herein) on twenty seven (27) separate occasions, the Defendants
willfully acted to issue false “Earnings Statements” to Plaintiff, whereupon it is further
alleged that both Defendants did so, in violation of 18 U.S.C. § 1341 (relating to Mail
Fraud), 18 U.S.C. § 1343 (relating to Wire Fraud) and 18 U.S.C. § 1962.

20. Plaintiff is further informed and believes and thereupon alleges that at all
applicable times, Defendant KNIGHT REFIGERATED and Defendant SWIFT (inclusive
of SWIFT’s co-defendants herein) acting through their executive, administrative or other
professional managers and supervisory personnel, committed general acts of wage abuse
against Plaintiff, and continues to commit such acts with their continuing failure or refusal
to properly acknowledge and remedy such alleged abuses, including, but not limited to:
failing to pay Plaintiff's minimum wages for non-driving related hours worked and wages
for overtime worked, as directed by the Defendants, and/or hold hours incidental thereto
requiring the attendance of Plaintiff on their commercial motor vehicles outside the scope
of the Federal Motor Carrier Safety Regulations (FMCSR) (including such time either
away from home without being released from all driver responsibilities to allow Plaintiff
to go home or otherwise objectively engage in personal activities for a period of 24 hours
or more unimpeded by his employment activities related to the commercial motor vehicle

assigned to him by the Defendants; and/or in the sleeper berth while awaiting a cognizable

{dispatch and/or during such other times mandated by the FMCSR under 49 Code of

Federal Regulations [C.F.R.] Part 395, Sec. 395.3), as they were otherwise informed and
required by law to do.

21. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20

(supra), Defendant KNIGHT REFIGERATED wired or caused to be wired to Plaintiff

Page 9 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2/7

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 10 of 35

while he was engaged in and/or as he was otherwise affected by interstate commerce, a
false statement of income earnings that willfully calculated and provided for the
disbursement of an underpayment of Plaintiff's wages and other earnings for the pay
period ending on 07/19/2009; and for each of the next consecutive weekly pay period
through to the weekly pay period ending on 09/27/2009.

22. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20
(supra), Defendant SWIFT wired or caused to be wired to Plaintiff while he was engaged
in and/or as he otherwise was affected by interstate commerce, a false statement of income
earnings that willfully calculated and provided for the disbursement of an underpayment
of Plaintiff's wages and other earnings for the pay period ending on 11/25/2012; and for
each of the next consecutive weekly pay period through to the weekly pay period ending
on 01/06/2013.

23. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20
(supra), Defendant SWIFT wired or caused to be wired to Plaintiff while he was engaged
in and/or as otherwise affected by interstate commerce, a false statement of income
earnings that willfully calculated and provided for the disbursement of an underpayment
of Plaintiff’s piece rate, and other earnings for the pay period ending on 01/13/2013; and
for each of the next consecutive weekly pay period through to the weekly pay period
ending on 01/27/2013. |

24. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20
(supra), Defendant SWIFT wired or caused to be wired to Plaintiff while he was engaged
in and/or as otherwise affected by interstate commerce, a false statement of income
earnings that willfully misrepresented, calculated and provided for the disbursement of

piece rate,,and/or other earnings for the pay period ending on 02/03/2013; and for the

Page 10 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
21
20
23

24

25 .

26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 11 of 35

next consecutive weekly pay period through to the weekly pay period ending on
02/10/2013.

25. Plaintiff is further informed and believes and thereupon alleges that in
furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20]
(supra), Defendant SWIFT wired or caused to be wired to Plaintiff while he was engaged
in and/or as otherwise affected by interstate commerce, a false statement of income
earnings that willfully calculated, misrepresented and provided for the disbursement of an

underpayment of Plaintiff's piece rate, and other earnings for the pay period ending on

02/17/2013; and for each of the next consecutive weekly pay period through to the weekly

pay period ending on 05/26/2013 (including such income property Plaintiff should have
acquired, but for the Defendants’ adjustment to Plaintiff's availability for dispatch from
May 21, 2013 through December 31, 2013). |
| 26. Plaintiff is further informed and believes and thereupon. alleges that in

furtherance of the scheme to defraud Plaintiff described in paragraphs 15 through 20
(supra), on or about May 16, 2013, Defendant HELENSKI by and/or through the usage
of wire services engaged in or the activities of which affected interstate commerce,
arranged for or allowed the assignment of a dispatch to Auburn, WA from Rocklin, CA
that was effectively late when assigned, and impossible for Plaintiff to complete due to the
receiver’s hours of operation, the travel distance required, and Plaintiff's responsibilities
under FMCSR. |

27. It is further alleged that by and/or through the usage of wire services engaged
in or the activities of which affected interstate commerce, Plaintiff accepted the dispatch
under an agreement that he would be in no way penalized for the late delivery of the
dispatched freight to the receiver. . |

28. Plaintiff alleges that at the point of delivery Defendant HELENSKI had

willfully failed or refused to coordinate or otherwise communicate to the receiver

Plaintiff's blamelessness for the lateness of the delivery; nor establish or coordinate an

Page 11 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 12 of 35

alternative time for the delivery. Consequently, Plaintiff was subjected to the unlawful
activities of the consignee, to wit the consignee’s attempt to unlawfully obtain the income
property of Plaintiff without due process, through their demand for the collection of an
unlawful debt characterized as a $50.00 “late delivery” penalty in order to accept the
delivery, for purposes of permitting the release of plaintiff from that assigned dispatch to
be able to become available for a subsequent paid dispatch, knowing said demand to be
unlawful.

29. It is alleged that upon Plaintiff's refusal to submit to paying the sum indicated
in paragraph 28 (supra), waiting on the property of the receiver in excess of 12 hours for
Defendant HELENSKI to resolve the matter and another hour driving to Defendant
SWIFT’s Sumner, WA terminal, Plaintiff under protest returned to Defendant SWIFT’s
Sumner, WA terminal and dropped the loaded trailer in a designated spot for loaded
trailers, with the intent for the freight in it to be reassigned to another driver for delivery,
and to thereafter have the truck placed in “shop status” for necessary maintenance and
repairs (whereupon the truck remained in “shop status” until 05/20/2013, at 2300 hours).

30. Plaintiff alleges that after arriving at Defendant SWIFT’s Sumner, WA
terminal, Defendant HELENSKI at first refused to reassign the dispatch, and during the
course of the heated debate regarding the matter, threatened Plaintiff with termination if
Plaintiff failed to accede to his and the demands of Defendant‘ SWIFT’ receiver customer,
by returning to the Auburn, WA, consignee with the freight and a company comm-check
payment in said amount immediately following the truck being taken out of shop status.

31. Plaintiff alleges a similar incident as that described in the second sentence of
paragraph 28 (supra), occurring in September 2009, while Plaintiff was a resident of
Washington, working as an OTR Driver for Defendant KNIGHT REFIGERATED, in
which Plaintiff was informed by (and based upon that information believed) Defendant
KNIGHT REFIGERATED was assuming the responsibility for the therein described “late

delivery penalty”; and having relied thereupon, and pursuant to which only after

Page 12 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 13 of 35

completing and delivering the $50.00 comm-check payment to the consignee, Plaintiff
alleges he discovered he had been fraudulently induced by Knight Refrigerated by and/or
through the usage of wire services engaged in or the activities of which affected interstate
commerce, in that said $50.00 payment had subsequently been unlawfully collected from
Plaintiff's income property earnings associated with that dispatch, in violation of 18
U.S.C. § 1962, and RCW 49.52.050(4) (cf. RCW 49.52.080).

32. Plaintiff alleges that in view of such prior experience as described in paragraph
31 (supra), he refused the demands of Defendant HELENSKI to pay the consignee with
a company comm-check, and unsuccessfully appealed to the presumed reasonableness of
Defendant STOCKING, (whom it is further alleged sided with Defendant HELENSKI, by
insisting that Plaintiff had an obligation to complete the dispatched load as directed, and
make the payment [in further violation of 18 U.S.C. § 1962, and RCW 49.52.050(4), cf.
RCW 49.52.080]; the egregious and unlawful nature thereof, notwithstanding);
whereupon because of Plaintiffs continued refusal to accede to those demands, Plaintiff
was instructed by Defendant STOCKING to wait in the commercial motor vehicle assigned
to him by Defendant SWIFT, while Defendant STOCKING discussed the matter further |
with Defendant HELENSKI.

33. . Plaintiff alleges that by and/or through the usage of wire services engaged in
or the activities of which affected interstate commerce, that after the events described in
paragraph 32 (supra), Plaintiff received a message from Defendant HELENSKI upon his
Qualcomm communication device (affixed to the interior dashboard of the truck),
indicating a new proposed time range for the rescheduled delivery, without addressing the
matter of the heretofore alleged attempt to collect an unlawful debt demanded by
Defendant SWIFT"s customer, with the heretofore alleged concurrence by Defendant
SWIFT in violation of 18 U.S.C. § 1962 and RCW 49.52.050(4) (cf. RCW 49.52.080).

34. Plaintiff alleges that unsatisfied with the disposition of the events described in

paragraphs 26 through 30 and 32 through 33 (supra), Plaintiff nonetheless acknowledged

Page 13 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 14 of 35

the new delivery time range; and then approximately 15 minutes later (i.e., on or about
1530 hours on 05/20/2013), Plaintiff returned to the dispatch office (located in Defendant
SWIFT’s Sumner, WA terminal), with the Bills of Lading (B.O.L.) for the Auburn, WA
dispatch, and delivered them to the on-duty dispatcher/receptionist DM for their
placement upon Defendant HELENSKI’s desk.

35. Plaintiff further alleges that he informed Defendant HELENSKI of Plaintiff's
desire to be paid for his labor regarding the above described dispatch (1) from Rocklin,
CA to Auburn, WA, (2) his hold time in Auburn, WA at the delivery location, and (3) the
loaded miles associated with returning the freight to Defendant SWIFT’s Sumner, WA
terminal (following the unsuccessful attempt to deliver the load to the consignee in
Auburn, WA). Plaintiff further alleges that he also informed Defendant HELENSKI of
Plaintiff's desire to be paid for Plaintiffs breakdown, and hold status, respectively; i.e.,
subsequent to his arrival at Defendant SWIFT’s Sumner, WA terminal on 05/20/2013,
after leaving the Auburn, WA consignee. |

36. Plaintiff is informed and believes and thereupon alleges that following several
unsuccessful attempts to reach an equitable resolution of the dispute over the matters
described in paragraphs 26 through 33 (supra), Defendant HELENSKI acting under the
supervision of Defendant STOCKING, and with the intent to aid and benefit the
operations of Defendant SWIFT (in the course and scope of their respective
employments), in furtherance of the scheme to defraud Plaintiff described in paragraphs
22 through 33 (supra), by and/or through the usage of wire services engaged in or the
activities of which affected interstate commerce, attempted to extort Plaintiffs |
cooperation with their alleged proscribed and/or otherwise unlawful demands (as alleged
in paragraphs 30 and 32 [supra]) in violation of 18 U.S.C. § 1962, and RCW 49.52.050(4)
(cf. RCW 49.52.080), through the removal of Plaintiff from availability for a dispatch
assignment until on or about 12/31/2013 at 2359 hours; and to also unlawfully retaliate .

against Plaintiff for raising the suggestion that the Defendants (and each of them) may

Page 14 of 35

 

 
10

4

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 15 of 35

have committed wage abuses in violation of Washington laws.

37. Plaintiff further alleges that on or about 06/18/2013, Defendant SWIFT acting
through its executive, administrative or other professional managers and supervisory
personnel (inclusive of SWIFT’s co-defendants herein) further threatened to collect from
Plaintiff an unlawful debt, in regard to their asserted cost of the student loan encompassing
Plaintiffs pre-orientation training, in violation of 18 U.S.C. § 1962, and RCW
49.52.050(4) (cf. RCW 49.52.080). | .

38. Plaintiff alleges that in pursuit of his asserted claim of wage abuses that
sometime between the end of October and beginning of November 2013, Plaintiff engaged
in the exchange of email communications with Defendant MARTINSON, whom in the
course and scope of her employment, with the intent to aid and benefit the operations of
Defendant SWIFT by and/or through the usage of both mail and wire services engaged in
or the activities of which affected interstate commerce, and acting in pursuit thereof,
whereby it is alleged Defendant MARTINSON sought to further the scheme to defraud
Plaintiff described in paragraphs 15 through 37 (supra), under the false pretense of her
communicated purported aim to equitably address Plaintiff's underpayment “concerns”,
and by way of distraction and subterfuge it is alleged rather misrepresented and misled
Plaintiff into a false belief and reliance upon the integrity of Defendant MARTINSON’s
investigation into, and her findings regarding Defendant SWIFT’s outstanding obligation
affecting the amount of Plaintiff’s previously asserted unpaid income property; as well as
the sufficiency of Defendant SWIFT’s internal action to remedy said claims, so as to
overcome Plaintiffs confidence in the viability of the amounts he believed to be owed,
and any basis for Plaintiff's previously asserted claim in regard thereto, in violation of 18
U.S.C. § 1962, RCW 49.44.060, and RCW 49.52.050(4) and (5) (cf. RCW 49.52.080;
inasmuch as Defendant MARTINSON had a duty to accurately, competently and fully
disclose Defendant SWIFT’s obligations thereunder, in view of Defendant

MARTINSON’s failure or refusal to do so. In the latter regard, Plaintiff alleges that in

Page 15 of 35

 

 
10
11
12
13

14
| 15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 16 of 35

addition to the routine general practice of unlawfully withholding earned income property
from drivers such as is described in paragraphs 21 through 25 (supra), the heretofore
alleged pattern of racketeering activity described in paragraphs 15 through 18 and
paragraph 20 (supra), included the routine general practice of Defendant KNIGHT and
Defendant SWIFT, acting through their respective executive, administrative or other
professional managing and supervisory personnel associated in fact, the alleged scheme
of generating driver dispatch assignments (as generally applied to the employment of first
year drivers), with the intent to initially dispatch the driver far from their residence and
home terminals, whereupon through the subsequent assignments of short-haul (i.e., less
than 300 mile) and/or hostler type dispatches designed to consume FMCSR allotted hours
of service (HOS) that for purposes of the piece-rate compensation otherwise permitted
under WAC 296-126-021(1) and WAC 296-128-012(1) when strictly applied, would
often generally result in the generation of driver income statements with payments less
than the driver would be entitled to under WMWA for even a 40 hour week at WMWA
rates, even when the drivers’ HOS and/or other non-driving responsibilities require the
attendance of the driver in excess of 40 hours in a given work week; and that the foregoing

alleged practice of the Defendants is allegedly willfully calculated for and exercised with

the inescapable intent to produce a chilling effect upon a given driver’s ability to

voluntarily terminate his or her employment with the attend affect of adversely impacting
upon the driver’s ability to independently fund a return to their residence or home terminal
for that purpose, without a concurrent dispatch in that direction by the Defendants (and
each of them).

| 39. Plaintiff alleges that subsequently, in February 2014, Defendant SWIFT acting
upon the recommendation of Defendant MARTINSON, did issue a check in payment to
Plaintiff which was deposited in the mail for delivery to Plaintiff, which it is alleged
further falsely represented, and in furtherance of the continuing false pretense of the

Defendants credibility, purported to be accurately calculated for the liquidation of all of

Page 16 of 35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 17 of 35

Plaintiff's theretofore asserted unpaid wages and income earnings property claims, in
violation of 18 U.S.C. § 1341, § 1343 and § 1962, and the provisions of RCW 49.44.060
and RCW 49.52.050(4) (cf. RCW 49.52.080).

40. Plaintiff is further informed and believes and thereupon alleges that pursuant to
numerous Federal and State Court legal decisions on the question of employers’
obligations and responsibilities regarding the payment of earnings to their employees
directly and/or indirectly related to Washington State’s Minimum Wage Act (RCW ch.
49.46) (WMWA), Defendant SWIFT was fully informed by such Court decisions of its
duties and obligations under WMWA, and the applicable criteria to be applied in
determining the compensation a wage earner is due, as early as October 18, 2007;
similarly, it is alleged that Defendant SWIFT was fully informed of its duties and
obligations under WMWA, and the applicable criteria to be applied in determining the |

compensation a piece rate worker is due as early as July 16, 2015 (among other more

contemporary decisions further clarifying the scope of such duties and obligations under

the WMWA).

Al, Plaintiff alleges that in furtherance of the allegations of paragraph 40 (supra),
Defendant SWIFT was fully informed of the retroactive and prospective application of
those decisions as early as February 11, 1976; and the impact therefor upon their
outstanding obligation encompassing their liability for the unliquidated damages sought
herein by Plaintiff with regard thereto (including all prejudgment interest entitlements
thereon), in regard to the alleged unlawful withholding of Plaintiff's income property.

42. Plaintiff is further informed and believes and thereupon alleges that on or about
September 18, 2017, in furtherance of the alleged scheme to defraud Plaintiff described in
paragraphs 15 through 25 (supra), Defendant KNIGHT and Defendant SWIFT sought to
apply the income received and/or derived, directly or indirectly, from the pattern of
racketeering activity alleged herein, and to unlawfully use or invest, directly or indirectly

the proceeds thereof (along with the net benefit of the settlements and release of claims

Page 17 of 35

 
10
if
12
13
14

15

- 16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 18 of 35

described in paragraph 17 [supra]), in the acquisition and/or maintenance of an interest
in and/or the establishment or continued operation of Knight-Swift, in violation of 18
US.C. § 1962(a), (b) and (d). Accordingly, Plaintiff alleges that Knight-Swift, represents
a proscribed enterprise engaged in and the activities of which affects interstate and
foreign commerce. Plaintiff further alleges that in aid of the latter sentence of this

paragraph, Defendant KNIGHT and Defendant SWIFT’s co-defendants are in violation

.18 U.S.C. § 1962.

43. Plaintiff further alleges that in connection with the class action proceedings in
Hedglin v. Swift Transportation Company of Arizona, LLC, Case No. 3:16-cv-05127 BHS
(ultimately filed in the U.S. District Court, Western District of Washington, Tacoma
Division), Plaintiff was identified by Defendant SWIFT as a prospective “class member” |
(Plaintiff's subsequent timely refusal of consent to participate therein, and request to be
excluded therefrom, notwithstanding), in violation of 18 U.S.C. § 1962(c) and (d), and
RCW 49.44.060; and mailed or caused to be mailed a false reporting of Plaintiff's
earnings while in Defendant SWIFT’s employ, with the intent to materially adversely
impact Plaintiff right to the full measure of such alleged unlawfully withheld income
property entitlements alleged in paragraphs 22 through 25 (supra).

44, Plaintiff further alleges that in furtherance of continuing the pattern of
racketeering activity heretofore alleged, Defendant SWIFT sought to further their alleged
attempt to defraud Plaintiff of his income property (by and/or through the usage of mail
and/or wire services engaged in or the activities of which affected interstate commerce),
in providing false weekly on duty hours and earnings information regarding the period of
Plaintiff’ s ‘employment by Defendant SWIFT to the “Putative Class Representative’s
attorneys” with the intent to attempt to understate Defendant SWIFT’s obligation and
responsibility in regard thereto; and to willfully misrepresent the actual outstanding

accrued liability, and such continuing accrual of Defendant SWIFT’s obligation to pay

Plaintiff's unliquidated earnings in accordance with such obligations as prescribed by law

Page 18 of 35

 
10
11
12
13
14
15
16
17
18
19

20

21.

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 19 of 35

in violation of 18 U.S.C. § 1962, RCW 49.44.060, and 18 US.C. § 1962(c) and (d).

45. Plaintiff is further informed and believes and thereupon alleges that by and/or
through the usage of the mail and/or wire services engaged in or the activities of which
affected interstate commerce, Defendant SWIFT has fraudulently sought to forestall
Plaintiffs legitimate right to (a) enjoin Defendant SWIFT from continuing in their alleged
routine practice that resulted in the alleged underpayment and/or unlawful withholding of
Plaintiffs income property (and as affects other drivers, in general), (b) seek and obtain
relief regarding the full measure of Plaintiff's legitimate income property that Defendant
SWIFT is alleged to have routinely withheld from Plaintiff herein (and as routinely
withheld from said Defendant’s drivers, in general), (c) such substantive prejudgment
interest on any liquidated damage that may have been found in regard to subparagraph (b)
of this paragraph (supra), (d) such substantive remedial awards in connection thereto, and
(e) all additional exemplary and/or punitive damages that may have been awarded based
upon evidence found to support the justification for same (the sum total of these potential
awards for findings consistent with subparagraphs (c) through (e) of this paragraph that
would have far exceeded that potentially awarded for findings consistent with only
subparagraph (b) of this paragraph) through their alleged settlement and release scheme.

46. Plaintiff is further informed and believes and thereupon alleges that by and/or
through the usage of the mail and/or wire services engaged in or the activities of which
affected interstate commerce, Defendant SWIFT has sought through intimidating threats
of prolonged legal maneuvering (with the associated threatened increase of the costs of
pursing legal actions against Defendant SWIFT, and such prospective substantive and/or
judicial support aggressively sought after by Defendant SWIFT, in furtherance of their
continuing desire for and active efforts in avoidance of properly compensating its
commercial driver workforce), and conspired in the operation of its historic willingness
to accede to routine settlements of class action cases in avoidance of the potential awards

described in paragraph 45 (supra), in a manner which Plaintiff alleges sought primarily to

Page 19 of 35

 
10
11
12
13
14
15
16
7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 20 of 35

only serve to the benefit such Putative Class Representative Plaintiffs (and their
attorneys), to the detriment of the prescribed remedy available to non-representative Class
members, in aid of Defendant SWIFT’s alleged ongoing evasion of such preclusion
Orders, generally and, specifically, the awards described in subparagraphs (a) through (e)
of paragraph 45 (supra), such as is evidenced by both the underlying considerations and
terms of the Settlements, Final Orders or J udgments Granting Approval of Class Action
Settlements (e.g., those effecting settlements procured and/or that may prospectively be
procured in (1) Slack et al. v. Swift Transportation Co. of Arizona, LLC (W.D. Wash. Case
No. 3:1 1-cv-05843-BHS) [i.e., a Dedicated Driver controversy over WMWA Overtime,
alleged Per Diem abuses and Unpaid Driver Orientation] and (2) Hedglin v. Swift
Transportation Co. of Arizona, LLC (W.D. Wash. Case No. 3:16-cv-05127-BHS) [i.e., a
Commercial Truck Driver complaint about unpaid separate hourly “Rest” and “Meal”
breaks, and failure to pay for all hours worked and all wages due at the applicable rates,
including unpaid overtime at established pay periods under WMWA, inter alia [where the
claims of the complaint were ultimately amended to assert a cause of action for unpaid
wages for rest break time pursuant to WAC 296-126-092, failure to pay all wages due for |
compensable time associated with non-driving tasks, a collateral failure to pay overtime
for hours worked in excess of 40 hours per week, and double damages for the alleged
willful withholding of the same wages under RCW 49.52.050 and under 49.52.070], and
(3) the terms of the upcoming Settlement Approval Hearing in the Dusen et al. v. Swift
Transportation Company Inc. et al. matter (D. Ariz. Case No. 2:10-cv-00899-JWS [z.e.,
an Owner Operator / Lessee misclassification as “Independent Contractors’” action, with
collateral claims under the federal “Fair Labor Standards Act” (FLSA) alleging violations
thereof], inter alia), without there having been otherwise obtained thus far any mandate |;
to enjoin Defendant SWIFT from continuing the pattern of racketeering activities alleged

in this Cause of Action, encompassing the alleged pattern of unlawful income property

Page 20 of 35

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 21 of 35

withholding activity collateral and/or parallel to those underlying the “labor law”
earnings and pay disputes encompassed by and litigated in the latter identified actions.

47, Plaintiff alleges that as a result of the alleged pattern of racketeering activities

|| of the Defendants heretofore alleged, Plaintiff has been and continues to be deprived of

income property in amounts to be determined at trial (RCW 49.46.090(1)). Plaintiff
further alleges that Defendant KNIGHT and Defendant SWIFT are liable to Plaintiff
pursuant to RCW 49.52.070, for the ongoing failure or refusal of Defendants to
acknowledge and/or to provide for the liquidation of amounts owed by its’ conduct to date
(inclusive of the conduct of Defendant SWIFT’s. co-defendants herein) for an award of
twice such amounts deprived, by way of exemplary damages (including prejudgment
interest thereon at the rate prescribed by RCW 19.52.010(1)); and to such further and
other remedial awards, and to appropriate attorney’s fees and costs related thereto,
substantively provided for under 18 U.S.C. § 1964(c).

48. Accordingly, as a consequence of the alleged pattern of racketeering activities
of the Defendants (and each of them), Plaintiff requests judgment for money Damages —
i.e., specifically, that the Court grant Plaintiff the recovery of money damages in the form |
of “actual” (inclusive of such basic income property proven to have been unlawfully
withheld, and the prescribed substantive prejudgment interest thereon), compensatory,
exemplary/punitive damages; and all other remedial damage awards as are permitted by
law for the alleged injuries occasioned by the alleged pattern of racketeering activity
described in paragraphs 15 through 46 (supra) of this Count of this Cause of Action,
encompassing the alleged violation of 18 U.S.C. § 1341 and § 1343 attendant to the
alleged unlawful attempts by the Defendants (and each of them) to fraudulently withhold |
and/or otherwise provide for the unlawful withholding of Plaintiff's income property, in
furtherance of their alleged interest and participation in the establishment of an enterprise
sought to be and ultimately formed by the Defendants (and each of them) in violation of

18 U.S.C. § 1962 to Plaintiff's detriment.

Page 21 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 Page 22 of 35

49. Plaintiff further requests judgment for Declaratory Relief — i.e., specifically,
that the Court declare that (a) the regulatory provisions of WAC 296-128-012(1) to be
applicable only to “Dedicated” drivers capable to returning | to their SWIFT home
terminals or assigned SWIFT dedicated customer operations or distribution terminals
allowing for the driver to take at least one full day of home time per week; (b) the
regulatory provisions of WAC 296-128-012(2) to be applicable OTR drivers, dispatched |
on one or more dispatch assignments per week whom while under the control and direction
of Defendant SWIFT are prevented in general, and more specifically insofar as it is alleged
Plaintiff “was prevented” from returning to his SWIFT home terminal for the purpose of
allowing Plaintiff to take at least one full day of home time per week; (c) the routine
institution of “late penalties” as described in paragraphs 28 and 31 (supra), to be a
collection of and/or an attempt to collect an unlawful debt as proscribed by 18 U.S.C. §
1962; and (d) Plaintiff, as an OTR driver, is/was entitled to all emoluments consistent with
the criteria established in Stevens v. Brink 's Home Sec., Inc., 162 Wn.2d 42, 48-49, 169
P.3d 473, 2007 Wash. LEXIS 792 (Wash. 2007), inter alia, while deployed.

50. Plaintiff further requests judgment for Injunctive Relief — i.e., specifically, that
(a) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective executive, |.
administrative or other professional managing and supervisory personnel associated in
fact) be enjoined from continuing the alleged unlawful withholding of Plaintiff's
liquidated income property, and any future performance of the acts alleged and
complained of herein that allows or permits the Defendants to profit directly and/or
indirectly from income received and/or derived directly or indirectly, from the alleged
pattern of racketeering activity described in paragraphs 15 through 46 of this Count of
this Cause of Action (supra); (b) Defendant KNIGHT and Defendant SWIFT (inclusive
of their respective executive, administrative or other professional managing and
supervisory personnel associated in fact) be enjoined from profiting from, and otherwise

exercising and/or holding any interest in the financial dealing of Knight-Swift as a

Page 22 of 35

 

 
10
11
12
13
14
15
16
A7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 23 of 35

consequence of the alleged pattern of racketeering activity described in this Count of this
Cause of Action leading to the establishment of Knight-Swift in violation of 18 U.S.C. §
1962(a); and (c) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective
executive, administrative or other professional managing and supervisory personnel
associated in Fact) be Ordered (following any recovery by Plaintiff of the damages asserted
and sought by the terms of paragraph 48 [supra]), to (i) ascertain, recover, report and
surrender to Knight-Swift all the profits said Defendants that have been accumulated,
and/or have been achieved and/or received since the official incorporation of Knight-Swift
(inclusive of all of its subsidiaries), (ii) divest ownership of all securities and other
holdings the Defendants (and each of them) own in Knight-Swift , (iii) make a public
disclosure of and to surrender all assets (both tangible [i.e., buildings, currency,
equipment, fixtures, furnishings land real property]; and/or intangible [i.e., those that are
otherwise electronically convertible]), and other holdings of Knight-Swift into
receivership for the purpose of ascertaining their value in furtherance the dissolution of
Knight-Swift , (a) and require the market value of the proceeds of such sale to be equally
distributed to all drivers past and present employed by the Defendants (and each of them),
Provided Plaintiff be excluded therefrom if such driver distribution results in an amount
equal to or below any award for damages obtained by Plaintiff as a consequence of the
pattern of racketeering activity alleged herein in accordance with the provisions of the

first sentence of 18 U.S.C. § 1964(a).

COUNT 2
18 U.S.C. § 1581, 1589 and 1590
(Peonage, Forced Labor and Trafficking)
51. Plaintiff incorporates paragraphs 3 and 5 of the Introductory section of this
Complaint (at pp. 2 and 3, respectively (supra)); and paragraphs 6 through 14 (at pp. 3 to

6 (supra)), as though fully set forth herein.

Page 23 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document 1 Filed 07/15/19 ‘Page 24 of 35

52. As more particularly alleged in COUNT 1 and COUNT 3 of this Cause of
Action (beginning at pp. 5 (supra) and 30 (infra), respectively), it is alleged that Defendant
KNIGHT and Defendant SWIFT maintain an interest in, and/or participates in an
enterprise (as defined by 18 U.S.C. § 1961(4)) the activities of which affect interstate and.
foreign commerce, in that Defendant KNIGHT (inclusive of its subsidiary Defendant
KNIGHT REFRIGERATED, inasmuch as they share the same core group of executive,
administrative and other professional managing and supervisory personnel) and
Defendant SWIFT, have fashioned or formed and/or permitted the union of such to exist
associated in fact, through which it is alleged the Defendants have conspired to violate the
substantive provisions of the Racketeer Influenced and Corrupt Organizations Act (RICO)
(codified under 18 U.S.C. § 1961, et seq.), through the commission of two or more acts
forming a pattern of racketeering activity (as defined in 18 U.S.C. § 1961(1)(B) and (5)),
which poses a threat of continued criminal activity by, and/or under the direction of their
respective executive, administrative or other professional managers and supervisory
personnel (inclusive of Defendant SWIFT’s co-defendants herein).

53. As an initial matter, Plaintiff alleges that Defendant KNIGHT and Defendant
SWIFT, by and/or through their respective executive, administrative or other professional
managers and supervisory personnel associated in fact, controlled when, where and how
Plaintiff delivered freight, as well as the freight dispatches assigned; and that Defendant
KNIGHT and Defendant SWIFT, Defendant STOCKING and Defendant HELENSKI
(and each of them), controlled the route Plaintiff would use.

54. Plaintiff is further informed and believes and thereupon alleges that said
Defendants (and each of them), controlled virtually every aspect.of the way Plaintiff
performed his work as an over-the-road (OTR) truck driver employed by the Defendants;
and that under the direction of the Defendants (and each of them), delegated to Plaintiff
the physical responsibility for the control of the equipment Plaintiff was assigned and used

(including its condition, determination of when maintenance thereon was required, and

Page 24 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 25 of 35

the security thereof) in pursuit of Plaintiff's OTR duties engaged in or the activities of
which affected interstate and/or foreign commerce.

55. Plaintiff further alleges that Defendants acting through their respective
executive, administrative or other professional managers and supervisory personnel
(inclusive of Defendant SWIFT’s co-defendants herein), by and/or through the usage of
wire services in interstate commerce, (a) failed or refused to provide for the
communication of and to otherwise properly communicate to Plaintiff when Plaintiff was
otherwise either on duty “not-driving” for purposes of the commencement and duration of
prescribed wage entitlements under Washington law (including overtime), (b) further
acted to unlawfully obtained and retain the labor or services of Plaintiff by means of forced
holds, physical restraint and/or threats of serious harm to Plaintiff’s business, property

and reputation in violation of 18 U.S.C. § 1581(a) and § 1589, and (c) that at all applicable

‘times, the defendants acting through their respective executive, administrative or other

professional managers and supervisory personnel (inclusive of Defendant SWIFT’s co-
defendants herein), performed the acts alleged in subparagraphs (a) and (b) of this
paragraph (supra), knew that in doing so were committing general acts of unlawful income
property withholding to Plaintiff’s detriment, for the purpose of facilitating the heretofore
alleged unlawful restraint.

56. Plaintiff alleges that Defendant SWIFT knew that Defendant SWIFT’s program
of forcing interstate drivers generally, and Plaintiff in particular, to work without full
compensation as carried out through its culture and the historic nature in which Plaintiff
was paid was unlawful; including the routine practice of withholding dispatch assignment
while Plaintiff was located far away from his residence and home terminal, as a
consequence of any prior dispatch of the Defendants (and each of them), in violation of
18 U.S.C. § 1581(a), § 1589 and § 1590.

57. As regards Defendant SWIFT, Plaintiff alleges that even though Defendant

SWIFT knew Plaintiff possessed a valid Class A commercial drivers’ license, authorizing

Page 25 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24.

25

26

‘27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 26 of 35

Plaintiff to drive commercial combination vehicles (including double, triples, and
hazardous materials), Defendant SWIFT insisted that Plaintiff as a condition of
employment attend their driving school in Lewiston, Idaho, as though Plaintiff were not
commercially licensed at all; and thereby creating and causing Plaintiff to incur a debt in
excess of $4,400.00 (USD) to Defendant SWIFT, subject to proportional collection
through regular deductions from Plaintiff's prospective OTR income property earnings,
and holding Plaintiff at ransom for such repayment consequential to Plaintiff's forced
participation in Defendant SWIFT’s training program that it is alleged Plaintiff was
subjected to in violation of 18 U.S.C. § 1581(a), § 1589 and § 1590.

58. Plaintiff alleges that Defendant SWIFT’s practice is to not pay the required
minimum wage under WMWA, nor overtime wage for each and every hour worked in
excess of 40 hours in a week (including but not limited to time spent in and out of
Plaintiffs home State allegedly forcibly involuntarily held in Defendant SWIFT’s truck
without a moving dispatch, such as e.g., those hours wherein Plaintiff is euphemistically
categorized as “off duty”, while still being required to monitor SWIFT’s in-truck
electronic communications equipment [i.e., Qualcomm] and monitor and secure
Defendant SWIFT’s combination vehicles, under threat of financial loss for the failure or
refusal to do so in violation of 18 U.S.C. § 1581(a) and § 1589), as well as such required
under the substantive and regulatory laws prescribed and/or promulgated by Washington
(e.g., RCW 49.46.005, RCW 49.46.020, RCW 49.46.090, RCW 49,52.050, and RCW
49 52.070, WAC 296-126-021, WAC 296-126-092 and WAC 296-131-02, inter alia).
Because Plaintiff did not receive the minimum wage for on duty “not-driving” time or
other duties performed (including those hours when euphemistically categorized as “off
duty”), and Plaintiff was routinely forced to work in excess of 40 hours a week without
receiving overtime compensation for those hours at Washington’s minimum and/or

overtime rates (nor the reasonable equivalent thereof).

Page 26 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 27 of 35

59. Plaintiff alleges Defendant SWIFT under the direction of its executive,
administrative or other professional managers and supervisory personnel associated in fact
engaged in a pattern of racketeering activity proscribed under the provisions of 18 U.S.C.
§ 1962, in that it is alleged they knew or should have known that the conduct as heretofore
described in paragraph 58 (supra) was unlawful, and that Plaintiff would be injured in his
property as a result thereof.

~ 60. Plaintiff alleges that Defendant SWIFT knew or should have known that its
compensation practices affecting Plaintiff under the forgoing circumstances, were in
violation of Washington’s MWA, and were otherwise illegal in light of JBP v. Alverez,
399 F.3d 894, 912-13 (9% Cir. 2003), in which the Ninth Circuit Court of Appeals
determined under the WMWA that employees are entitled to receive the minimum wage
for each and every hour worked.

61. Plaintiff further alleges that at all applicable times following Plaintiffs in-truck
mentoring, Defendant SWIFT did not pay Plaintiff either minimum wages for on duty
“not-driving” time, for time in the performance of his other employment responsibilities
when euphemistically categorized as “off duty”, nor for overtime or the reasonable
equivalent thereof for such hours associated therewith, in excess of the basal 40 hour
criterion encompassed by each work week.

62. Plaintiff alleges Defendant SWIFT maintains some manner of records of the
hours worked by Plaintiff, but not the records required by law.

| 63. Plaintiff alleges he worked in excess of 40 hours a week on a regular basis.

64. Plaintiff alleges that Defendant SWIFT knew or should have known that its
employee monetary compensation practices would adversely affect Plaintiff; and that they
were unlawful.

65. Accordingly, as a consequence of the alleged pattern of racketeering activities
of the Defendants (and each of them), Plaintiff requests judgment for money Damages —

i.e., specifically, that the Court grant Plaintiff the recovery of money damages in the form

Page 27 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20
ot
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 28 of 35

of “actual” (inclusive of such basic income property proven to have been unlawfully |
withheld, and the prescribed substantive prejudgment interest thereon), compensatory,
exemplary/punitive damages; and all other remedial damage awards as are permitted by
law for the alleged injuries occasioned by the alleged pattern of racketeering activity
described in paragraphs 52 through 64 (supra), encompassing the alleged violations of 18
US.C. § § 1581(a), § 1589 and § 1590, respectively, attendant to the alleged unlawful
acts of peonage that it is alleged Plaintiff was subjected to in connection with the alleged
unlawful withholding of Plaintiff's income property to date by the Defendants (and each
of them), in furtherance of their alleged interest and participation in the establishment of
an enterprise sought to be and ultimately formed by the Defendants (and each of them) in
violation of 18 U.S.C. § 1962 to Plaintiffs detriment.

66. Plaintiff further requests judgment for Declaratory Relief — i.e., specifically,
that the Court declare that (a) the regulatory provisions of WAC 296-128-012(1) to be
applicable only to “Dedicated” drivers capable to returning to their SWIFT home
terminals or assigned SWIFT dedicated customer operations or distribution terminals
allowing for the driver to take at least one full day of home time per week; (b) the
regulatory provisions of WAC 296-128-012(2) to be applicable OTR drivers, dispatched
on one or more dispatch assignments per week whom while under the control and direction
of Defendant SWIFT are prevented in general, and more specifically insofar as it is alleged
Plaintiff “was prevented” from returning to his SWIFT home terminal for the purpose of
allowing Plaintiff to take at least one full day of home time per week, and (c) Plaintiff, as
an OTR driver, is/was entitled to all emoluments consistent with the criteria established in
Stevens v. Brink's Home Sec., Inc., 162 Wn.2d 42, 48-49, 169 P.3d 473, 2007 Wash.
LEXIS 792 (Wash. 2007), inter alia, while deployed.

. 67. Plaintiff further requests judgment for Injunctive Relief — i.e., specifically, that
(a) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective executive,

administrative or other professional managing and supervisory personnel associated in

Page 28 of 35

 

 
10
1
12
13
14
15
16
17
18
19
20

21

22,

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 29 of 35

fact) be enjoined from continuing the alleged unlawful withholding of Plaintiff's
liquidated income property, and any future performance of the acts alleged and
complained of herein that allows or permits the Defendants to profit directly and/or
indirectly from income received and/or derived directly or indirectly, from the alleged
pattern of racketeering activity described in paragraphs 52 through 63 of this Count of
this Cause of Action (supra); (b) Defendant KNIGHT and Defendant SWIFT (inclusive
of their respective executive, administrative or other professional managing and
supervisory personnel associated in fact) be enjoined from profiting from, and otherwise
exercising and/or holding any interest in the financial dealing of Knight-Swift as a
consequence of the alleged pattern of racketeering activity described in this Count of this
Cause of Action leading to the establishment of Knight-Swift in violation of 18 U.S.C. §
1962(a); and (c) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective
executive, administrative or other professional managing and supervisory personnel
associated in fact) be Ordered (following any recovery by Plaintiff of the damages asserted
and sought by the terms of paragraph 64 [supra]), to (i) ascertain, recover, report and
surrender to Knight-Swift all the profits said Defendants that have been accumulated,
and/or have been achieved and/or received since the official incorporation of Knight-Swift
(inclusive of all of its subsidiaries), (ii) divest ownership of all securities and other
holdings the Defendants (and each of them) own in Knight-Swift , (iii) make a public
disclosure of and to surrender all assets (both tangible [i.e., buildings, currency,
equipment, fixtures, furnishings land real property]; and/or intangible [i.e., those that are
otherwise electronically convertible]), and other holdings of Knight-Swift into
receivership for the purpose of ascertaining their value in furtherance the dissolution of
Knight-Swift , (d) and require the market value of the proceeds of such sale to he equally
distributed to all past and present commercial drivers employed by the Defendants (and
each of them), Provided Plaintiff be excluded therefrom if such driver distribution results

in an amount equal to or below any award for damages obtained by Plaintiff as a

Page 29 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 30 of 35

consequence of the pattern of racketeering activity alleged herein, in accordance with the
provisions of the first sentence of 18 U.S.C. § 1964(a).
COUNT 3
18 U.S.C. § 1951 and 1952

(Interference with Commerce by Threats or Violence; and
Interstate Travel or Transportation in Aid of Racketeering Enterprise)

68. Plaintiff incorporates paragraphs 3 and 5 of the Introductory section of this
Complaint (at pp. 2 and 3, respectively (supra)); and paragraphs 6 through 14 (at pp. 3 to
6 (supra)), as though fully set forth herein.

69. As more particularly alleged in COUNT 1 and COUNT 2 of this Cause of

Action (beginning at pp. 5 and 23, respectively (supra)), it is alleged that Defendant

KNIGHT and Defendant SWIFT maintain an interest in, and/or participates in an
enterprise (as defined by 18 U.S.C. § 1961(4)) the activities of which affect interstate and
foreign commerce, in that Defendant KNIGHT (inclusive of its subsidiary Defendant
KNIGHT REFRIGERATED, inasmuch as that they share the same core group of
executive, administrative and other professional managing and supervisory personnel) and
Defendant SWIFT, have fashioned or formed and/or permitted the union of such to exist
associated in fact, through which it is alleged the Defendants have conspired to violate the
substantive provisions of the Racketeer Influenced and Corrupt Organizations Act (RICO)
(codified under 18 U.S.C. § 1961, et seq.), through the commission of two or more acts
forming a pattern of racketeering activity (as defined in 18 U.S.C. § 1961(1)(B) and (5)),
which poses a threat of continued criminal activity by, and/or under the direction of their
respective executive, administrative or other professional managers and supervisory
personnel (inclusive of Defendant SWIFT’s co-defendants herein).

70. Plaintiff alleges that in addition to the routine general practice of unlawfully
withholding earned income property from drivers such as is described in paragraphs 21

through 25 (supra), the heretofore alleged pattern of racketeering activity described in

Page 30 of 35

 

 
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
o7

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 31 of 35

paragraphs 15 through 18 and paragraph 20 (supra) of Count 1 of this Cause of Action
that Defendant KNIGHT and Defendant SWIFT by and/or through the usage of mail and
wire services engaged in or the activities of which affected interstate commerce, included
the routine general practice of Defendant KNIGHT and Defendant SWIFT, acting through
their respective executive, administrative or other professional managing and supervisory
personnel associated in fact, of generating driver dispatch assignments (as generally
applied to the employment of first year drivers), with the intent to initially dispatch the
driver far from their residence and home terminals, whereupon through the subsequent
assignments of short-haul (i.e., less than 300 mile) and/or hostler type dispatches designed
to consume FMCSR allotted hours of service (HOS) that for purposes of the piece-rate
compensation otherwise permitted under WAC 296-126-021(1) and WAC 296-128-
012(1) when strictly applied, would generally result in the generation of driver income
statements with payments less than the driver would be entitled to under WMWA for even | -
a 40 hour week at WMWA rates, even when the drivers’ HOS and/or other non-driving
responsibilities required the attendance of the driver in excess of 40 hours in a given work
week upon the Defendants equipment; Plaintiff alleges that the foregoing alleged practice
of the Defendants was willfully calculated for and exercised with the inescapable intent to
produce a chilling effect upon a given driver’s ability to voluntarily terminate his or her
employment and/or independently fund a return to their residence or home terminal for
that purpose, without a concurrent dispatch in that direction by the Defendants (and each
of them) and to unlawfully withhold income property under WMWA in furtherance of the
heretofore alleged goal and willful intent to further the ambition of the Defendants (and
each of them) with the consequent routine accumulation of such unlawful pecuniary
withholdings of earned income property from their drivers for use in their scheme to utilize
those withholding toward the achievement of the prospective investments and/or
purchases in pursuit of the Defendants ambition to acquire, maintain and/or merge the

resultant increased value of its securities and such other holdings and/or those held by its

Page 31 of 35

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

- 24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 32 of 35

competitors in the transportation industry subsumed by said alleged pattern of
racketeering activity, and in so doing exercised the practical effect of interfering and/or
conspiring to interfere with commerce, by robbery or extortion in violation of 18 U.S.C.
§ 1951 and § 1952.

71, Plaintiff further alleges that on or about September 23, 2009, and again on May
20, 2013, he was subjected to the unlawful activities of Defendant KNIGHT and
Defendant SWIFT’s the consignee customers, to wit the consignee’s attempt to unlawfully
obtain Plaintiff's income property, through their demand for and/or collection of an
unlawful debt characterized as a $50.00 “late delivery” penalty, in order to accept delivery
of the goods that Plaintiff had been dispatched to deliver to enable the release of Plaintiff
from such dispatches in interstate commerce, for purposes of permitting the availability
of plaintiff to be assigned a subsequent paid dispatch, knowing said demand to be
unlawful.

72. Plaintiff fis informed and believes, and thereupon alleges that Defendant
KNIGHT and Defendant SWIFT routinely encouraged and/or permitted the alleged
collection of unlawful debt by their customer consignees described in paragraph 71
(supra) and required its drivers, generally, and Plaintiff in particular, under threat of
adverse employment action and/or under color of official right to surrender to such
demands, in violation of 18 U.S.C. § 1951 and § 1952 to Plaintiff's detriment.

73. Plaintiff alleges that Defendant KNIGHT and Defendant SWIFT knew or
should have known that the threatening conduct described in paragraphs 70 to 72 (supra),
for the alleged purpose of furthering the ambitions described in paragraph 69 (supra),
would adversely affect Plaintiff, and that they were unlawful.

C

74. Accordingly, as a consequence of the alleged pattern of racketeering activities

of the Defendants (and each of them), Plaintiff requests judgment for money Damages —

i.e., specifically, that the Court grant Plaintiff the recovery of money damages in the form.

of “actual” (inclusive of such basic income property proven to have been unlawfully

Page 32 of 35

 
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 33 of 35

withheld, and the prescribed substantive prejudgment interest thereon) through December
31, 2013, compensatory, exemplary/punitive damages; and all other remedial damage
awards as are permitted by law for the alleged injuries occasioned by the alleged pattern
of racketeering activity described in paragraphs ?? through ?? (supra), encompassing the
alleged violation of 18 U.S.C. § 1951 and § 1952 attendant to the alleged unlawful
attempts by the Defendants (and each of them) to extort and/or provide for the unlawful
withholding of Plaintiff's income property, in furtherance of their alleged interest and
participation in the establishment of an enterprise sought to be and ultimately formed by
the Defendants (and each of them) in violation of 18 U.S.C. § 1962 to Plaintiffs detriment.

75. Plaintiff further requests judgment for Declaratory Relief — i.e, specifically,
that the Court declare that (a) the regulatory provisions of WAC 296-128-012(1) to be
applicable only to “Dedicated” drivers capable to returning to their SWIFT home
terminals or assigned SWIFT dedicated customer operations or distribution terminals
allowing for the driver to take at least one full day of home time per week; (b) the
regulatory provisions of WAC 296-128-012(2) to be applicable OTR drivers, dispatched
on one or more dispatch assignments per week whom while under the control and direction
of Defendant SWIFT are prevented in general, and more specifically insofar as itis alleged | _
Plaintiff “was prevented” from returning to his SWIFT home terminal for the purpose of
allowing Plaintiff to take at least one full day of home time per week, and (c) Plaintiff, as
an OTR driver, is/was entitled to all emoluments consistent with the criteria established in
Stevens v. Brink’s Home Sec., Inc., 162 Wn.2d 42, 48-49, 169 P.3d 473, 2007 Wash.
LEXIS 792 (Wash. 2007), inter alia, while deployed. |

76. Plaintiff further requests judgment for Injunctive Relief — i.e., specifically, that
(a) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective executive,
administrative or other professional managing and supervisory personnel associated in
fact) be enjoined from continuing the alleged unlawful withholding of Plaintiff's

liquidated income property, and any future performance of the acts alleged and

, Page 33 of 35

 

 
10

11

12

13

14

15

16

17

18

19
20
21

22

23 |

24

25

26

27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 34 of 35

complained of herein that allows or permits the Defendants to profit directly and/or.
indirectly from income received and/or derived directly or indirectly, from the alleged
pattern of racketeering activity described in paragraphs 69 through 73 of this Count of
this Cause of Action (supra); (b) Defendant KNIGHT and Defendant SWIFT (inclusive
of their respective executive, administrative or other professional managing and
supervisory personnel associated in fact) be enjoined from profiting from, and otherwise
exercising and/or holding any interest in the financial dealing of Knight-Swift as a
consequence of the alleged pattern of racketeering activity described in this Count of this
Cause of Action leading to the establishment of Knight-Swift in violation of 18 U.S.C. §
1962(a); and (c) Defendant KNIGHT and Defendant SWIFT (inclusive of their respective
executive, administrative or other professional managing and supervisory personnel
associated in fact) be Ordered (following any recovery by Plaintiff of the damages asserted
and sought by the terms of paragraph 64 [supra]), to (i) ascertain, recover, report and
surrender to Knight-Swift all the profits said Defendants that have been accumulated,
and/or have been achieved and/or received since the official incorporation of Knight-Swift
(inclusive of all-of its subsidiaries), (ii) divest ownership of all securities and other
holdings the Defendants (and each of them) own in Knight-Swift , (iii) make a public
disclosure of and to surrender all assets (both tangible [ie., buildings, currency,
equipment, fixtures, furnishings land real property]; and/or intangible [i.e., those that are
otherwise electronically convertible]), and other holdings of Knight-Swift into
receivership for the purpose of ascertaining their value in furtherance the dissolution of
Knight-S wift , (d) and require the market value of the proceeds of such sale to be equally
distributed to all past and present commercial drivers employed by the Defendants (and
each of them), Provided Plaintiff be excluded therefrom if such driver distribution results
in an amount equal to or below any award for damages obtained by Plaintiff as a
consequence of the pattern of racketeering activity alleged herein, in accordance with the

provisions of the first sentence of 18 U.S.C. § 1964(a).

Page 34 of 35

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-04719-JJT Document1 Filed 07/15/19 Page 35 of 35

JURY DEMAND

1. Plaintiff hereby demands trial by jury of his claims under this Cause of Action

against the Defendants (and each of them).
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for joint and several judgments against the

|| Defendants (and each of them), as provided in paragraphs 48 through 50 of Count 1;

paragraphs 65 through 67 of Count 2; and paragraphs 74 through 76 of Count 3,

respectively. .
Dated: July 15, 2019 lint (Gk
_ TERRYSOUIS CARTER
P.O. Box 70047
Overport, Durban 4067

Kwazulu Natal Province
Republic of South Africa

Phone Number: (575) 571-3486
Fax Number: (888) 355-9313
Email: cruiser184@hotmail.com

Plaintiff

In Propria Persona

VERIFICATION
DECLARATION OF TERRY LOUIS CARTER
I, TERRY LOUIS CARTER, declare under penalty of perjury, under the law of the
United States of America that I am the Plaintiff named in the foregoing “Complaint for
Damages; and Declaratory and Injunctive Relief”, file under the provisions of the
“Racketeer Influenced and Corrupt Organizations Act” (18 U.S.C. § 1961, et seq.); and
that I know the contents thereof, and that the facts alleged therein are true and correct of
my own knowledge, except as to those matters stated upon information and belief, and as

to them, I believe them to be true.

 

‘Executed on this 15 day of July 2019, at Phoenix, Arizon ae

Respectfully submitted,

 

TERRY ~~ CARTER
Plaintiff, In Pro Per

Page 35 of 35

 

 
